DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 112 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 112 calls for data analysis to include “predicting apneic, hypopneic, and/or other sleep-disordered breathing events”. The disclosure only states that prediction is something that “may” take place using the gathered data (paragraph [0082] as filed), but does not actually describe doing so. As such, the specification does not reasonably convey possession of an invention which performed predicting apneic, hypopneic, and/or other sleep-disordered breathing events at the time the invention was filed.
Claim 1112 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The disclosure describes prediction of apneic, hypopneic, and/or other sleep-disordered breathing events as something which “may” be done, but provides no written description or working examples of doing so. The nature of prediction of future events, particularly unidentified “other” events, requires specific processing and algorithms for different events and different types of gathered data, particularly given the low level of predictability in this art, such that that the quantity of experimentation required to allow successful prediction of all of these types of events would be undue, and one of ordinary skill in the art would not be able to make or use the invention as currently claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 109 calls for selecting the microphone’s position such that “substantially no sound signal is collected by the microphone by unobstructed mouth and/or nose breathing”. It remains unclear what is meant by “unobstructed” – does the microphone obstruct the mouth or nose? Or is obstruction considered an inherent characteristic of the person being monitored such that the device can only be used on persons with physical limitations in their mouth and/or nose causing obstruction? How does the microphone’s position relate to a person having an obstructed mouth or nose? This issue is not remedied by claim 110. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 109 and 110 cannot be further treated on the merits.
Claim 111 calls for “the method” to comprise using the microphone to measure two mask vibrations, and to classify these as oral and nasal flow. Claim 85 calls for using the microphone to collect sound signals which are classified into oral and nasal signals. It remains unclear whether the single microphone is used to measure both vibrations and sound, or if the sound is the sound of vibration rather than the sound of breath even though claim 85 calls for identifying breathing in the sound signal, or how these two separately captured signals are then both independently used to classify oral and nasal contributions to each captured signal, or how these separate oral and nasal sources of sound/vibration relate to each other or might both be used or if they are analyzed independently. As the claim does not use the term “further” in describing these steps, it appears that claim 111 is attempting to provide additional details to the steps as set forth in claim 85, not additional different steps. As claim 85 calls for recording and using sound signals, it is unclear whether claim 111 is attempting to replace these signals with those representative of vibrations, or if these are additional steps to be performed as well as those already set forth in claim 85. It is entirely unclear what the end result is of practicing the invention of claim 111, particularly as it does not appear that the captured mask vibration signals are used for any purpose or further analysis. 
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claim 111 cannot be further treated on the merits.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 85-96 and 100-113 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) separating a captured sound signal into two sound signals, and, possibly, performing additional analysis upon the separated signal, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because this disembodied manipulation of sound data does not include any improvement to technology, does not use a particular machine to execute the abstract idea, and does not produce any effect. The recited characteristic of being “computer implemented” does no more than generally identify a generic computing environment for execution of the abstract idea, and does not result in any improvement in computing and is not a practical machine. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other element recited in the claims is a well-understood, routine, conventional, and highly generic microphone which happens to be connected to a mask and which is recited at a high level of generality only for the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional). The result of the optional task of generating a visualization is not actually output or used in any way, though even if the display were positively recited it would still be the insignificant postsolution activity of displaying results on a display (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity). As such, considered individually and as a whole, the claim elements do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claims 86-96, 100, 105, 108, 111-113 are directed to additional aspects of the abstract idea itself and merely manipulate the captured data; claims 101, 102 are directed to non-specific output of data (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity); claims 103, 104 are directed to a conventional computing system merely used to provide a technological environment for the execution of the abstract idea itself; and claims 106, 107, 109, 110, 111 are directed to the insignificant extrasolution activity of data gathering. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 85, 86, 94, 101-106, 108 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Madaus (US 2006/0276718).
Regarding claim 85, Madaus discloses a computer implemented method (paragraph [0047]) for distinguishing between types of breathing, the method comprising: collecting a sound signal with a microphone included in or on a mask (paragraph [0152]); generating a mouth breathing signal based on a detection of mouth breathing in the sound signal and generating a nose breathing signal based on a detection of nose breathing in the sound signal (paragraphs [0006], [0030], [0050]-[0056], [0091]-[0097, [0108]-[0110]); and generating a visualization of the generated breathing signals for display on a display (paragraphs [0027], [0029]) and/or performing data analysis on the generated signals (paragraph [0092]).
Regarding claim 86, Madaus further discloses detecting a likely apneic and/or hypopneic event in the collected sound signal (paragraphs [0051]-[0054]).  
Regarding claim 94, Madaus further discloses improving the detecting of the likely apneic and/or hypopneic event by cross-referencing the detecting with signals from an oximeter, pressure or flow sensor, temperature sensor, and/or humidity sensor (paragraph [0064]).  
Regarding claim 101, Madaus further discloses transmitting data corresponding to the generated signals to a remote location for further analysis (paragraph [0143]).  
Regarding claim 102, Madaus further discloses displaying the visualization via a computer system (paragraph [0081], [0141]).  
Regarding claim 103, Madaus further discloses storing the sound signal on a non-transitory computer-readable storage medium (paragraph [0019]).  
Regarding claim 104, Madaus further discloses a non-transitory computer-readable storage medium storing a program comprising instructions that, when executed by a processor, cause a computer to perform the method of Claim 85 (paragraph [0006]).  
Regarding claim 105, Madaus further discloses generating a nose and mouth breathing signal based on a detection of nose and mouth breathing in the sound signal (paragraphs [0006], [0030], [0050]-[0056], [0091]-[0097, [0108]-[0110]).  
Regarding claim 106, the Examiner notes that the physical shape of a standard human face results in mouth breathing causing an air diffusion from a flow substantially perpendicular to a vertical plane of the patient's face and a vertical plane of a mask and nasal breathing causing air diffusion from a flow substantially parallel to the vertical plane of the patient's face and the vertical plane of the mask, such that these would inherently be the sources of recorded sounds of mouth and nasal breathing captured by the microphone.  
Regarding claim 108, Madaus further discloses distinguishing a snoring signal from the mouth breathing and the nose breathing based on a difference in sound patterns in the sound signal (paragraph [0152]).  
Regarding claim 112, Madaus further discloses distinguishing at least “other” sleep-disordered breathing events (paragraph [0152]).  

  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 87-90 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madaus in view of Telfort (US 2011/0213274).
Regarding claim 87, Madaus does not disclose approximating a noise level in the sound signal by calculating an envelope of the sound signal. Telfort teaches a method of evaluating breathing sounds which includes approximating a noise level in a sound signal by calculating an envelope of the sound signal (paragraph [0233]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Madaus and also approximated a noise level in the sound signal by calculating an envelope of the sound signal, as taught by Telfort, as a part of evaluating signal quality.
Regarding claim 88, Telfort’s envelope is calculated using squaring and Hilbert Transforms (paragraph [0233]).
Regarding claim 89, Telfort further teaches identifying a cessation in flow by identifying a drop in the envelope below a first predefined threshold level (figure 16, element 1602, no breaths occur when the sound signal is at zero). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Madaus and Telfort and also identified a cessation in flow when the envelope is below a predefined threshold level, as further taught by Telfort, in order to identify possible breathing issues.
Regarding claim 90, Telfort further teaches that the first predefined threshold level is adjusted based on background noise, stationary noise, and/or electrical interference (figure 16, elements 1602 and 1618 – the level of sound signal indicative of no breathing is adjusted when the ambient noise signal also includes sound; paragraph [0236]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Madaus and Telfort and adjusted the threshold level based on noise or interference, as further taught by Telfort, in order to increase the accuracy of breath identification.

Claim 91 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madaus, as modified and applied above, and further in view of Bikko (US 2010/0240945).
Madaus and Telfort do not disclose identifying at least one breathing cycle based on minima in the envelope. Telfort’s finding of the envelope includes identifying minima (), but does not include using them to identify a breathing cycle. Bikko teaches a method of evaluating respiratory sounds (abstract) including identifying minima that are used to identify a breathing cycle (paragraph [0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Madaus and Telfort and used the minima in the envelope to identify a breathing cycle, as taught by Bikko, in order to allow evaluation of respiration speed and quality.

Claim 92 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madaus, as modified and applied above, and further in view of Sullivan (US 6398739).
Madaus and Telfort do not disclose identifying a likely apneic event when the cessation lasts for at least a first predefined amount of time, or a likely hypopneic event when the envelope indicates a reduction in flow below a second predefined threshold level for at least a second predefined amount of time. Sullivan teaches a method of evaluating respiratory sounds (column 4, lines 32-63) which includes identification of cessation of breathing and identification of a likely apneic event if that cessation lasts for at least a first predefined amount of time and of a likely hypopneic event if the envelope indicates a reduction in flow below a threshold level for a second predetermined amount of time (figure 2A; column 8, lines 59-62; column 9, lines 4-19). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Madaus, as modified, and used the envelope to identify likely apneic and hypopneic events, as taught by Sullivan, in order to improve potential treatment of breathing disorders. 

Claim 95 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madaus in view of Burton (US 2005/0217674).
Madaus does not call for additionally calculating a probability of the detected likely apneic and/or hypopneic event. Burton teaches a method of evaluating respiratory sounds (paragraph [0037]) which includes calculating a probability of a detected likely apneic and/or hypopneic event (paragraph [0012]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Madaus and also determined a probability of the likely apneic and/or hypopneic event, as taught by Burton, in order to assist in determining what intervention is required.

Claim 100 and 107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madaus in view of Alshaer (US 2011/0092839).
Regarding claim 100, Madaus does not disclose removing a background noise from the sound signal. Alshaer teaches a method of evaluating breathing sound signals which includes removing a background noise from the sound signal (paragraph [0077]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Madaus and removed background noise from the sound signal, as taught by Alshaer, in order to increase the accuracy of monitoring. 
Regarding claim 107, Madaus is not specific as to how the microphone is positioned. Alshaer teaches a method of evaluating breathing sound signals (abstract) using a microphone located proximate to a patient's upper lip in a vertical direction and proximate the center of the patient's face in a horizontal direction (figure 2a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Madaus with the microphone positioned proximate to the patient's upper lip in a vertical direction and proximate the center of the patient's face in a horizontal direction, as taught by Alshaer, because Madaus does not provide specifics and Alshaer teaches that this position is useful for capturing breath sounds from both a nose and mouth.

Claim 96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madaus in view of Wilkinson (US 2006/0037615).
Madaus does not explicitly disclose estimating total airway resistance and/or compliance from an airway resonant frequency corresponding to a highest peak in the spectrum of the sound signal. Wilkinson teaches a method of estimating total airway resistance from a highest peak in a spectrum of a sound signal (paragraphs [0061], [0084], [0091], [0265], [0322]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Madaus and also used the spectrum of the sound signal to estimate total airway resistance, as taught by Wilkinson, in order to obtain additional information about the patient’s condition. The Examiner notes that Wilkinson does not identify this peak as being “an airway resonant frequency”, but as this is merely a label applied to the highest peak in the spectrum of the sound signal, Wilkinson’s teaching of using this peak anticipates the invention as claimed.

Claim 113 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madaus in view of Karakasoglu (US 6213955).
Madaus does not explicitly call for processing the collected sound signal to remove environmental noise from the collected signal based on an environment sound signal based on an environment sound signal captured by another microphone located outside of the mask, where the mouth breathing signal and nose breathing signal are generated using the processed signal. Karakasoglu teaches a method of monitoring a patient’s breathing sounds which includes also monitoring environmental noises with a microphone in an area away from where the breathing sounds are recorded, and processing the breathing sound signal by removing environmental noise recorded as an environment sound signal (column 3, lines 52-65). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Madaus and also recorded and removed environmental sounds from the breathing signals, as taught by Karakasoglu, in order to increase the accuracy of the contents of the breathing signals.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 112, the Examiner notes that Applicant’s remarks do not address claim 109. As the amendments to the claim have not resolved the noted issues, the claim remains rejected. 
Regarding claim 111, Applicant’s remarks indicate that a device could capture both sound and vibration signals. However, the issue is in determining what is actually being claimed. As noted above, it is unclear if the vibration signals are captured in addition to the sound signals, as the claim does not indicate that the method further comprises doing so, or if the sound signals are the sounds of vibration, or, if both are actually captured, how they relate. The claims remain rejected.
Regarding the rejections under 101, Applicant presents arguments that the various tasks of data collecting and outputting a result are not carried out in the human mind. As noted above, these are all insignificant extrasolution activities, such that obtaining, generating, and outputting data does not add anything significantly more to the abstract idea itself. 
Regarding the art rejections, Applicant argues that Madaus “is silent as to specifics” of generating mouth and nose breathing signals; the Examiner notes that the invention as claimed merely requires that the generated signals be “based on” detections of mouth and nose breathing. It is unclear what additional “specifics” Applicant believes are necessary to anticipate the claims, as Madaus’ signals are “based on” the obtained sound signals. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791